Citation Nr: 0123408	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-16 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee condition currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1974 through 
December 1976.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an April 
2000 rating decision issued by the RO in Montgomery, Alabama 
which denied the veteran's claim for entitlement to an 
increased rating for his service-connected right knee 
condition, currently evaluated as 10 percent disabling.  The 
veteran expressed his disagreement with the RO's decision in 
a NOD filed in June 2000.  A SOC was issued in June 2000 and 
the veteran perfected his appeal in August 2000, and 
requested a hearing before the Board.

On June 27, 2001, a video-conference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b)(c)(West 1991 
& Supp. 2000).  A transcript of that hearing has been 
associated with the record on appeal.

In addition to the issue set forth on the first page of this 
decision, the veteran appears to have raised, in a statement 
received by the RO in October 2000, a claim for entitlement 
to service connection for a left knee condition, secondary to 
his service-connected right knee condition.  A review of the 
record reveals that the veteran filed a claim for this 
disability in March 1986.  The RO issued a rating decision in 
May 1986 that denied the veteran's claim.  The decision was 
not appealed, and it became final.  This matter was also 
discussed at the hearing conducted in June 2001.  The claims 
file does not indicate that the issue of reopening this claim 
has been addressed by the RO.  Thus, it is not properly 
before the Board at this time and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable distribution of 
the veteran's appeal has been obtained by the RO.

2.  The evidence of record shows that the veteran's service-
connected right knee disability, characterized as post 
operative torn right medial meniscus, is manifested by slight 
limitation of motion and complaints of pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected right knee condition have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261, 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of 
examinations conducted for VA purposes in October 1999 and 
December 2000 in connection with this claim, and the 
veteran's relevant treatment records have been associated 
with the claim file.  See 38 U.S.C.A. §  5103A (West Supp. 
2001); 66 Fed. Reg. 45620, 45630, et seq.) (Aug. 29, 2001) to 
be codified at 38 C.F.R. § 3.159(c)).  Moreover, it appears 
that the RO has informed the veteran, by means of the 
statement of the case and the supplemental statement of the 
case issued during the course of this appeal, of that 
evidence which would be necessary to substantiate the claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  He has been apprised of the criteria necessary 
for entitlement to a higher rating.  Accordingly, VA has met 
its duty to assist in developing the facts pertinent to this 
appeal under the provisions of the Veterans Claims Assistance 
Act of 2000, and no further development in this regard is 
required.

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating is to be assigned.
The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

On June 27, 2001, the veteran appeared at the RO for his 
videoconference hearing.  The veteran brought along medical 
records from an April 2001 visit to his private physician for 
complaints of bilateral knee pain.  In accordance with the 
provisions of 38 C.F.R. § 20.1304(c), the veteran has waived 
his right to have this evidence reviewed initially by the 
agency of original jurisdiction.

II.	Factual Background

The veteran served on active duty from December 1974 through 
December 1976.  A review of the veteran's service medical 
records reveals that the veteran complained of right knee 
pain in January 1975, the impression was chrondomalacia.  In 
June 1975, physical examination revealed point tenderness at 
the medial joint line.  In October 1975, the veteran 
complained of locking of the right knee.  The impression was 
a possible tear of the medial meniscus.  The veteran 
underwent a right knee meniscectomy in April 1976.  The 
veteran was service connected for torn right medial meniscus, 
post operative in April 1977.

In July 1985, the veteran filed a claim seeking an increased 
rating for his service connected disability.  In connection 
with this claim, he submitted medical records from June 1985, 
reflecting treatment for complaints of knee pain.

The veteran was examined for VA purposes in January 1986.  
Physical examination of the right knee revealed a surgical 
scar medially.  Tenderness was noted over the medial portion 
of the knee joint.  Range of motion was full, without 
crepitus on testing.  The veteran complained of pain on 
movement of the knee.  

The RO issued a rating decision in March of 1986 that 
continued the 10 percent disability evaluation for this 
condition.

In September 1999, the veteran sought an increased rating for 
his service-connected right knee disability.  He claimed he 
experienced constant and chronic pain in his right knee.  He 
stated that he takes anti-inflammatories when the pain is 
particularly bad.  The veteran also claimed that the knee 
"locks up" when he sits for any length of time.  He also 
stated that when the condition flares up, he is forced to 
take time off from work.

In October 1999, the veteran was afforded a VA examination in 
connection with his claim.  At his examination, the veteran 
complained that in the previous two years, his knee pain had 
gotten much worse.  He reported experiencing pain, weakness, 
stiffness, instability, giving way, locking, fatigability and 
lack of endurance in his knees.  He denied swelling, heat or 
redness.  The veteran reported taking prescription 
medication.  The veteran claimed he experienced periods of 
flare-up precipitated by cold weather.  He claimed to have an 
additional 10 percent functional impairment.  He reported 
using a knee brace on occasion, but was not wearing one at 
the time.  The veteran claimed that his knee problems 
prevented him from working 10-hour days, forcing him to work 
8-hour days instead.

Upon physical examination, the examiner noted that motion 
stopped when pain began.  There was no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat or abnormal movement.  There was some guarding 
of movement.  The examiner observed that the veteran walked 
very deliberately, but without a limp.  Range of motion of 
the right knee was 118 degrees flexion and 0 degrees 
extension; left knee was 134 degrees flexion and 0 degrees 
extension.  The report of x-rays taken in connection with 
this examination showed that the medial tibiofemoral 
compartments of both knees appeared slightly narrowed on the 
standing views, more on the left than the right, indicating 
early degenerative change.  The examiner's diagnosis was 
"Post meniscectomy degenerative joint disease of the right 
knee with loss of function due to pain.  Confirmed by x-
ray."

Subsequent to this VA examination, medical records from the 
veteran's private physician were obtained and associated with 
the claims file.  These records contain reports from visits 
made by the veteran to his physician beginning in June 1996 
and continuing through June 2000.  In February 1999, the 
veteran sought treatment for several complaints, including 
knee pain.  Physical examination revealed bilateral crepitus, 
medial and lateral joint line tenderness bilaterally, and no 
effusion.  Varus and valgus stress were negative.  The 
diagnosis was degenerative disease of both knees.  Treatment 
notes from July 1999 reveal crepitance upon flexion and 
extension of the knee, greater on the left than the right.  
No effusion was noted.  The diagnosis included patellofemoral 
syndrome and degenerative knee disease. It is unclear if 
these diagnoses apply to one knee or both knees.

In April 2000, the veteran presented with complaints of 
chronic bilateral knee pain.  Physical examination revealed 
no swelling, and that both knees had good range of motion.  
The examiner noted subjective soreness and tenderness when 
the knees went through full extension and flexion.  The 
examiner's assessment of the veteran's condition was 
"chronic inflammation of both knees, which is a recurrent 
problem."

In June 2000, the veteran again sought treatment for 
complaints of bilateral knee pain.  Upon examination, the 
examiner noted crepitance with extension and flexion, and 
lateral and medial joint line tenderness.  Pain with patellar 
motion was also recorded.  The examiner's assessment of the 
veteran's condition was patellar femoral syndrome; 
degenerative joint disease both knees; and meniscus tear left 
knee.  He received steroid injections.

The veteran presented again in June 2000 for complaints of 
bilateral knee pain.  He reported experiencing problems with 
ambulation due to knee pain.  Physical examination revealed 
no effusion.  Crepitance on flexion and extension was 
observed.  Lateral and medial joint line tenderness was 
noted, as was pain on patellar motion.  The examiner's 
assessment was patellar femoral syndrome, degenerative joint 
disease in both knees and a meniscus tear in the left knee.  
The veteran received steroid injections and a prescription 
for Vioxx.

In December 2000, the veteran underwent a second VA 
examination.  The narrative history provided by the veteran 
to the examiner is consistent with the history discussed 
supra.  The veteran informed the examiner that he wore a knee 
brace on his right knee to prevent him from flexing the knee 
too far, which caused him pain.  Physical examination 
revealed slight tenderness of both knee joint capsules, but 
no swelling.  The range of motion of the right knee was 0 
degrees to 120 degrees and of the left knee was 0 degrees to 
140 degrees.  Normal range of motion is 0 degrees to 140 
degrees.  McMurray's sign and Lachman's sign were both 
negative.  The examiner diagnosed the veteran as suffering 
from degenerative joint disease of both knees, mild to 
moderate, with a 10 percent loss of function due to pain.  X-
rays taken at the examination showed mild degenerative joint 
disease.

The veteran brought medical records from an April 2001 visit 
with his physician to his hearing.  These records show that 
in April 2001, the veteran sought treatment for complaints of 
bilateral knee pain and swelling in both knees.  Physical 
examination revealed crepitance on flexion and extension of 
both knees.  No effusion was observed.  Varus and valgus 
stress was negative, as were drawer and McMurray's sign.  The 
veteran exhibited a full range of motion of both knees.  The 
examiner's assessment of the veteran's condition was 
degenerative joint disease and patellofemoral syndrome.

III.	Analysis

The veteran's service-connected right knee disability, 
characterized as post operative torn meniscus is currently 
evaluated under the provisions of Diagnostic Code 5257, 
38 C.F.R. § 4.71a (2000).

The Board notes that the VA medical examinations and the 
veteran's private medical records indicate the veteran has 
degenerative joint disease of the right knee. Therefore, an 
analysis of the veteran's condition under the appropriate 
rating code will be included herein.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

Diagnostic Code 5257 provides that an impairment of the knee, 
classified as "other" that results in slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating.  A moderate recurrent subluxation or lateral 
instability is assigned a 20 percent disability rating.  A 30 
percent evaluation is warranted when the impairment is a 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

Limitation of flexion of the leg limited to 60 degrees 
warrants a 0 percent evaluation.  Flexion limited to 45 
degrees is assigned a 10 percent rating.  A 30-degree 
limitation of flexion warrants a 20 percent evaluation.  
Flexion limited to 15 degrees is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent evaluation.  Extension limited to 10 degrees is 
assigned a 10 percent evaluation.  Limitation of extension to 
15 degrees is assigned a 20 percent rating and a 20-degree 
limitation is assigned a 30 percent rating.  Extension 
limited to 30 degrees receives a 40 percent evaluation.  
Limitation of extension to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  A nonunion of the tibia and fibula, with loose 
motion, requiring a brace is rated as 40 percent disabling.  
A malunion of the tibia and fibula, with a slight knee or 
ankle disability warrants a 10 percent disability rating.  A 
malunion of the tibia and fibula, with a moderate knee or 
ankle disability is assigned a 20 percent evaluation.  A 
malunion of the tibia and fibula with a marked knee or ankle 
disability warrants a 30 percent disabling rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2000).

A review of the veteran's medical records reveals that the 
veteran's knee has not been observed to be susceptible to 
recurrent subluxations of any degree nor has the knee been 
described as laterally instable, to any degree.  Thus, the 
Board believes the veteran is not appropriately rated under 
Diagnostic Code 5257.  The veteran's range of motion of both 
knees has never been limited to the extent that warrants a 
disability rating pursuant to Diagnostic Code 5260 and/or 
Diagnostic Code 5261.  In fact, at his most recent 
examination conducted by his private physician in April 2001, 
the veteran was observed to exhibit a full range of motion in 
both knees.  Thus the Board finds that Diagnostic Codes 5260 
and 5261 are not appropriate codes for rating the veteran's 
disability.  In addition, Diagnostic Code 5262 is not 
applicable, as the veteran has never suffered from an 
impairment of the tibia and fibula.  The veteran's service 
connected right knee disability therefore does not meet the 
criteria for a compensable rating under the limitation of 
motion codes.  The evidence shows that the veteran's right 
knee disability is primarily manifested by complaints of 
chronic pain; however, the objective findings do show the 
presence of degenerative joint disease in the right knee.

Pursuant to Diagnostic Code 5003, where degenerative 
arthritis is established by x-ray findings and limitation of 
motion is noncompensable, a rating of 10 percent is 
applicable for each major joint affected by limitation of 
motion.  Limitation of motion must be confirmed by objective 
evidence such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  The Board finds that the 10 percent 
disability rating currently assigned for this veteran's 
condition is appropriate, as he suffers from degenerative 
joint disease in the right knee and a noncompensable 
limitation of motion.  The criteria for a rating in excess of 
10 percent for this condition have not been met.

In reaching this decision, the Board also has considered 
other provisions which might provide for a higher evaluation 
with respect to the issue on appeal, including 38 C.F.R. 
§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain (including during flare-
ups, as discussed in DeLuca v. Brown, supra).  In this 
regard, it must be acknowledged that the veteran's statements 
obviously provide evidence of discomfort and limitations of 
mobility that is evidently caused by his right knee.  At the 
same time however, it must be noted when the veteran has been 
examined for VA purposes in October 1999 and December 2000, 
the veteran's right knee flexion was, respectively, 118 
degrees and 120 degrees.  The veteran's flexion is not 
limited to such a degree that warrants a higher evaluation.  
In view of this, the Board finds that the 10 percent rating 
assigned by the RO contemplates the veteran's complaints of 
pain and weakness and compensates him for it.  Accordingly, 
the provisions of sections 4.40 and 4.45 do not call for the 
assignment of a rating in excess of 10 percent.


ORDER

Entitlement to an increased rating for a service-connected 
right knee disability currently rated as 10 percent disabling 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

